387 S.E.2d 217 (1990)
97 N.C. App. 118
Carol A. WILLIAMS, Petitioner,
v.
Lauren R. WILLIAMS, Defendant.
No. 896DC652.
Court of Appeals of North Carolina.
January 16, 1990.
*218 Atty. Gen. Lacy H. Thornburg by Asst. Atty. Gen. T. Byron Smith and Associate Atty. Gen. Bertha Fields, Raleigh, for petitioner-appellee.
Joseph J. Flythe, Ahoskie, for defendant-appellant.
WELLS, Judge.
Defendant's first and second assignments of error challenge the registration of plaintiff's Canadian decree. Defendant first assigns as error the trial court's denial of his 17 February 1988 motion to dismiss based on Rules 12(b)(6) and 12(b)(1) of the N.C.Rules of Civil Procedure. Defendant argues that plaintiff failed to comply with the provisions of N.C.Gen.Stat. § 52A-29 for registration of a foreign decree and thus the court had no subject matter jurisdiction. In addition, defendant contends that the documents filed by plaintiff in order to register her Canadian decree failed to state a claim for relief.
A primary function of the Uniform Reciprocal Enforcement of Support Act (URESA), N.C.Gen.Stat. § 52A-1 et seq. is *219 to simplify and streamline the procedure by which an action to enforce a court order rendered in another jurisdiction can be instituted. In a URESA registration proceeding one is not required to file a complaint in the traditional sense. G.S. § 52A-29 requires only that certain documents be transmitted to the clerk of court. After submitting the required documents, an obligee seeking registration has no other duties under the statute. In this case plaintiff has met these requirements. For these reasons, we hold that the motion to dismiss was properly denied. This assignment is overruled.
Defendant next assigns as error the trial court's conclusion of law that the Canadian decree was registered and due notice was served on respondent. We note for the record that the conclusion of law to which defendant excepts addresses only proper registration in the office of the clerk of court. (Emphasis supplied.) The trial court's order contains an uncontested finding of fact that "[p]laintiff filed and registered the ... Canadian decree in the Office of the Clerk of Superior Court of Hertford County on January 14, 1988 pursuant to the Uniform Reciprocal Enforcement of Support Act and defendant was duly served with due notice on February 11, 1988." A finding of fact not excepted to is binding on appeal. Anderson v. Higgins, 57 N.C.App. 650, 292 S.E.2d 159 (1982). Therefore the trial court's uncontested finding of fact that the plaintiff properly filed and registered the foreign decree alone adequately supports its conclusion of law that the decree was registered. For this reason and the reasons discussed, supra, we overrule this assignment of error.
In his third assignment of error, defendant argues that the trial court did not have the authority under North Carolina law to order child support for a child who has attained the age of eighteen. Under North Carolina's version of URESA duties of support available are those "imposed or imposable under the laws of any state where the obligor was present during the period or any part of the period for which support is sought. The obligor is presumed to have been present in the responding state during the period for which support is sought until otherwise shown." See N.C.Gen.Stat. § 52A-8. It is the law of the state where the obligor was present during the legally material times provided for in the statute that controls what duties of support may be enforced in North Carolina. Pieper v. Pieper, 323 N.C. 617, 374 S.E.2d 275 (1988). In this case no effort has been made to rebut the statutory presumption that the obligor was present in the responding state. Therefore, that presumption prevails and duties of support imposable under North Carolina law may be enforced through our URESA against this obligor. Id.
Defendant relies on N.C.Gen.Stat. § 48A-2 (1984), which defines a minor as "any person who has not reached the age of 18 years," and N.C.Gen.Stat. § 50-13.4(c) (1987 & Supp.1989), which provides that parental support obligations terminate when a child reaches 18 except in two situations, neither of which is applicable here. We hold that on the facts of this case neither G.S. § 48A-2 nor G.S. § 50-13.4(c) is controlling. We instead look to our case law which clearly establishes that a parent can assume contractual obligations to his child greater than the law otherwise imposes. See e.g., Mullen v. Sawyer, 277 N.C. 623, 178 S.E.2d 425 (1971); Shaffner v. Shaffner, 36 N.C.App. 586, 244 S.E.2d 444 (1978). Thus, a parent may expressly agree to support his child after emancipation and beyond majority, and such agreements are binding and enforceable. Church v. Hancock, 261 N.C. 764, 136 S.E.2d 81 (1964); Shaffner, supra. In this case the defendant and plaintiff agreed that the age of majority could extend beyond age 18. The separation agreement defined the age of majority to mean when a child reaches the age of 18 years or more and ceases to be in normal full time attendance at a university, college or accredited educational institution, reaches the age of 23, marries, dies, or ceases to reside with his [defendant's] wife. Defendant does not contend that the younger son was *220 not enrolled in college, had reached age 23, or had married or ceased to reside with plaintiff. Defendant having bound himself to make support payments beyond the age of 18, the trial court properly validated the Canadian decree giving effect to defendant's continued obligation of support. This assignment of error is overruled.
The decision of the trial court is
Affirmed.
HEDRICK, C.J., and ARNOLD, J., concur.